Third District Court of Appeal
                              State of Florida

                      Opinion filed November 16, 2018.

                             ________________

                              No. 3D18-2283
                        Lower Tribunal No. 18-17151
                            ________________


                              Aljamar Grant,
                                  Petitioner,

                                      vs.

                           The State of Florida,
                                 Respondent.


      A Case of Original Jurisdiction – Habeas Corpus.

      Carlos J. Martinez, Public Defender, and Jeffrey Paul DeSousa, Assistant
Public Defender, for petitioner.

     Pamela Jo Bondi, Attorney General, and Sandra Lipman, Assistant Attorney
General, for respondent.


Before LAGOA, LOGUE, and SCALES, JJ.

      PER CURIAM.

      Aljamar Grant, the Defendant in a criminal case, petitions for a writ of

habeas corpus to quash a bench warrant for his arrest. Based upon the State’s
commendable confession of error, we grant the petition and quash the bench

warrant immediately, notwithstanding the filing of any post-opinion motions. Cruz

v. State, 822 So. 2d 595, 596 (Fla. 3d DCA 2002) (“[W]e conclude that the

defendant was not given a sufficiently clear notice that her personal appearance

would be required in court, notwithstanding that she had executed a written waiver

of appearance.”).

      Where no bench warrant has been issued, but the trial court refused to

undertake the ministerial act of accepting the defendant’s waiver of presence, the

proper remedy is a writ of mandamus, but here, where the bench warrant has

already issued, the proper remedy is a writ of habeas corpus. Id. at 596 & n.2

(citations omitted).

      Petition granted.




                                        2